Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “burlap bag-shaped” in independent claim 1 is a relative term which renders the claim indefinite. The term “bag-shaped” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear exactly what constitutes a bag-shaped object, since there’s numerous ways an object can resemble a bag. 
Claim 2 recites the limitation "the thermoplastic resin" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this will be interpreted as the “thermoplastic plastic tape” that was disclosed in claim 1. 
Claim 2 discloses “the outer skin member having… a melting point of 120 to 130°C”. However, claim 1 discloses the outer skin member having a melting point of 160 to 280°C. As such, claim fails to further limit claim 1 by providing a range that is outside of what independent claim 1 requires. This renders claim 2 further indefinite. 
Claim 5 recites the limitation "the remaining portions" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2-10 are indefinite for depending on claim 1. 
Claim 2-10 are indefinite for depending on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-10 are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Glaser (U.S. 2020/0238113) in view of Miller et al (U.S. 7,717,187).
Regarding claim 1, Glaser teaches a device (seen in Figs 1-2) for preventing the spread of forest fire (as disclosed in Par 0002), the device comprising: a skin member of a cylindrical container (110) formed in a film shape prepared by extruding a thermoplastic plastic material (Par 0047 discloses the device made with “extruded tubular sheets of plastic”; Par 0025 discloses the plastic melting after exposure to high temperature, therefore the plastic is considered a thermoplastic plastic) in a cylindrical shape (Par 0021 discloses the container as tubular, i.e. cylindrical), and has an inner space filled with water (filler material 120 is disclosed as water, see Par 0025).  
However, Glaser does not teach the device wherein the thermoplastic plastic container has a thickness of 15 to 50 microns and a melting point of 110 to 130°C; and the device comprising a burlap bag-shaped outer skin member which is woven with a thermoplastic plastic tape having a melting point of 160 to 280°C as a weft and a warp. 
Regarding the claimed thickness of the thermoplastic material container, Glaser discloses that the container 110 can be of any thickness depending on the folding pattern, various features, or operating parameters (see Par 0060). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable thickness for the container including 15 to 50 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Glaser discloses all the general structure of the thermoplastic container; therefore, it would be obvious to find an optimal or workable thickness. Furthermore, changes in thickness affect the characteristics of the container and how fast or slow it melts in response to high temperatures, i.e. container thickness is a result-effective variable (this is further made clear in Par 0060 of Glaser). Therefore, it would be obvious to try (see KSR MPEP 2141 III) different thicknesses to meet any desired melting and bursting characteristics of the device.
Regarding the claimed melting point of the thermoplastic material container, Glaser discloses that the container 110 is configured to melt in order to burst open and deliver water to the fire (see Par 0025). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable mechanical characteristics of the container in order to achieve a desired melting point, such as the claimed melting point range of 110 to 130°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Glaser discloses all the general structure of the thermoplastic container; therefore, it would be obvious to find an optimal or workable melting point. Furthermore, changes in melting point affect how the container bursts and delivers water in response to high temperatures, i.e. the selected melting point is a result-effective variable. Therefore, it would be obvious to try (see KSR MPEP 2141 III) different mechanical characteristics of the container to find an ideal melting point to meet any desired bursting characteristics of the device, which affect how the device operates. 
Miller teaches a fire retarding barrier comprising an outer skin member (outside sheet 18) which is woven with a thermoplastic plastic tape (as disclosed in col 6, lines 7-9, the sheet 18 is a woven polyester fabric; where polyester is a plastic that deforms at certain temperatures, i.e. it is a thermoplastic; wherein the woven polyester is considered a woven tape since Applicant has not given “tape” a special definition or claimed distinct characteristics) having as a weft and a warp (since the layer 18 is a woven fabric, wefts and warps are implied). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Glaser to incorporate the teachings of Miller to provide an outer skin member made out of a woven thermoplastic in order to enhance quick hydration of the container and constant steaming through the fabric during use (as disclosed in col 6, lines 25-28 of Miller), which would be beneficial to the device of Glaser by ensuring constant dispersing of water when a fire is in the vicinity of the device. In combination, Glaser and Miller teach the outer skin member as burlap bag-shaped, since the shape of Glaser is a tube and Miller teaches woven fabric; they also teach the cylindrical container of Glaser placed inside the thermoplastic member, since the thermoplastic member of Miller is an outer layer configured to be directly exposed to fire. In other words, they teach an outer skin (woven thermoplastic member of Milles) and an inner skin (cylindrical container of Glaser). 
Regarding the thermoplastic woven member having a melting point of 160 to 280°C, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable mechanical characteristics of the thermoplastic member in order to achieve a desired melting point, such as the claimed melting point range of 160 to 280°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Glaser and Miller disclose all the general structure of the thermoplastic container; therefore, it would be obvious to find an optimal or workable melting point. Furthermore, changes in melting point affect how the thermoplastic member and delivers water in response to high temperatures, i.e. the selected melting point is a result-effective variable. Therefore, it would be obvious to try (see KSR MPEP 2141 III) different mechanical characteristics of the thermoplastic member to find an ideal melting point to meet any desired bursting characteristics of the device, which affect how the device operates. 
Regarding claim 2, Glaser and Miller teach the device according to claim 1. However, they do not teach the device wherein the thermoplastic plastic tape forming the outer skin member has a denier (D) of 750 or more, and the inner skin member has a thickness of 20 to 40 microns and a melting point of 120 to 130°C.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable woven member density (denier) and thickness, including the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Glaser and Miller disclose all the general structure of the claim. Therefore, it would be obvious to find an optimal or workable density and thickness for the woven member. Furthermore, Applicant has not disclosed any criticality for having a woven member with a denier of 750 or more and a thickness of 20-40 microns. Finally, changes in density and thickness of the woven member affect the characteristics of the device as those parameters determine when and how the member disintegrates in the presence of a fire, i.e. density and thickness are result-effective variables. Therefore, it would be obvious to try (see KSR MPEP 2141 III) different densities and thickness for the woven member in order to meet any desired disintegration and water dispensing characteristics.
Regarding the thermoplastic woven member, i.e. the outer skin member having a melting point of 120 to 130°C, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable mechanical characteristics of the thermoplastic member in order to achieve a desired melting point, such as the claimed melting point range of 120 to 130°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Glaser and Miller disclose all the general structure of the thermoplastic container; therefore, it would be obvious to find an optimal or workable melting point. Furthermore, changes in melting point affect how the thermoplastic member and delivers water in response to high temperatures, i.e. the selected melting point is a result-effective variable. Therefore, it would be obvious to try (see KSR MPEP 2141 III) different mechanical characteristics of the thermoplastic member to find an ideal melting point to meet any desired bursting characteristics of the device, which affect how the device operates. 
Regarding claim 4, Glaser and Miller teach the device according to claim 1, in a state in which the inner skin member of the forest fire spread prevention device is filled with water, an end of the inner skin member or a joined end of the inner and outer skin members is sealed by a heat bonding treatment (Par 0081 of Glaser discloses sealing the device with heat sealing material).
Regarding claim 5, Glaser and Miller teach the device according to claim 1, wherein the outer skin member is subjected to flame-retardant treatment (the outer skin as taught by Miller is treated with a flame retardant, see col 2, lines 29-34), and the inner skin member is not subjected to flame-retardant treatment, or the remaining portions except for portions selected as holes for spraying water are subjected to flame-retardant treatment (the inner skin member as taught by Glaser includes a coarse mesh of fiber glass, which is flame resistant, emended in the plastic that defines portions that melt later than the plastic, therefore the portion that is not fiber glass melts sooner due to it not being treated with flame-retardant, such that it defines holes for spraying water, as disclosed in Par 0078).  
Regarding claim 6, Glaser and Miller teach the device according to claim 1, a hose connection port (inlet, seen in Fig 2B) is provided on one side of the forest fire spread prevention device (left side, as seen in Fig 2B), such that water is supplied or replenished to the inner space of the inner skin member through a hose (supply hose disclosed in Par 0082) from a water supply at the time of the forest fire (Par 0082 discloses a supply hose, therefore a water supply is implied; Par 0025 discloses the filler material being water).  
Regarding claim 7, Glaser and Miller teach the device according to claim 2, a hose connection port (inlet, seen in Fig 2B) is provided on one side of the forest fire spread prevention device (left side, as seen in Fig 2B), such that water is supplied or replenished to the inner space of the inner skin member through a hose (supply hose disclosed in Par 0082) from a water supply at the time of the forest fire (Par 0082 discloses a supply hose, therefore a water supply is implied; Par 0025 discloses the filler material being water).  
Regarding claim 8, Glaser and Miller teach the device according to claim 3, a hose connection port (inlet, seen in Fig 2B) is provided on one side of the forest fire spread prevention device (left side, as seen in Fig 2B), such that water is supplied or replenished to the inner space of the inner skin member through a hose (supply hose disclosed in Par 0082) from a water supply at the time of the forest fire (Par 0082 discloses a supply hose, therefore a water supply is implied; Par 0025 discloses the filler material being water).  
Regarding claim 9, Glaser and Miller teach the device according to claim 4, a hose connection port (inlet, seen in Fig 2B) is provided on one side of the forest fire spread prevention device (left side, as seen in Fig 2B), such that water is supplied or replenished to the inner space of the inner skin member through a hose (supply hose disclosed in Par 0082) from a water supply at the time of the forest fire (Par 0082 discloses a supply hose, therefore a water supply is implied; Par 0025 discloses the filler material being water).  
Regarding claim 10, Glaser and Miller teach the device according to claim 5, a hose connection port (inlet, seen in Fig 2B) is provided on one side of the forest fire spread prevention device (left side, as seen in Fig 2B), such that water is supplied or replenished to the inner space of the inner skin member through a hose (supply hose disclosed in Par 0082) from a water supply at the time of the forest fire (Par 0082 discloses a supply hose, therefore a water supply is implied; Par 0025 discloses the filler material being water).  

Claim 3 is, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Glaser (U.S. 2020/0238113) in view of Miller et al (U.S. 7,717,187); further in view of Parkes et al (GB 2,294,105).
Regarding claim 3, Glaser and Miller teach the device according to claim 1. However they do not teach the device, wherein, in a state in which the inner skin member of the forest fire spread prevention device is filled with water, an end of the inner skin member or a joined end of the inner and outer skin members is sealed by knot tying treatment.  
Parkes teaches a device that includes layflat plastic tubing (11) that are filled with water; wherein the end of the tubes are tied off with knot tying treatment (as disclosed in page 3, line 26).
Clamps to seal the container were known in the art, as evidenced by Glaser (see Par 0048), while tying knots was known in the art as evidence by Parkes. One of ordinary skill in the art could have substituted the clamps of Glaser with the knots of Parkes by known methods. The results of using both elements would have yield predictable results, as both equally well at sealing water filled tubes. Thus, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to replace clamps with knots. Alternatively, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Glaser to incorporate the teachings of Parkes to use knots to seal the tube instead of clamps, since knots do not require any additional devices to seal the tube, i.e. the tube seals itself.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752